DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are image acquisition module, depth information calculation module, image processing module, and scene creation module in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “depth information calculation module, image processing module, and scene creation module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as a limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 20180115770 A1) in view of Kim et al. (US 9165401 B1).

Concerning claim 1, Salahieh et al. (hereinafter Salahieh) teaches a method for generating a light-field 3D display unit image, comprising the following steps:

acquiring an original image of two-dimensional left eye and right eye images (fig. 1: LF imager 102; ¶0019: “In some embodiments, the LF imager 102 may be a multi-camera array affording a relatively wider baseline between views from each camera and thus greater parallax.”);
acquiring a depth information and a depth image of the two-dimensional left eye and right eye images (fig. 4: 404a or 404b; ¶0023);
selecting the two-dimensional left-eye image or the two-dimensional right-eye images as a basic image, slicing the depth image corresponding to the basic image in a depth direction to obtain N slice images of the basic image in different depth directions (fig. 4: LF slicing circuit 408; ¶0024);
establishing an acquisition scene of a 3D scene unit image (¶0020: 3D image 308),
recording the N slice images by a recording device after a micro-lens array to obtain a corresponding number of recording images (fig. 2; fig. 4: LF slicing circuit 408; ¶0024); and
superimposing the recording images, and obtaining a three-dimensional scene unit image of the original image (fig. 4: parallax boosting circuit; ¶0028). It is noted that Salahieh fails to disclose generating a virtual recording device and a virtual micro-lens array; and recording the N slice images by the virtual recording device and a virtual micro-lens array.
col. 7, ll. 61-66)). Multiple images may be captured by a camera as it moves, wherein the camera may be an actual camera or a virtual camera (i.e., a virtual recording device and a virtual micro-lens array) (col. 7, ll. 61-66). That is to say, the prior art teaches the known technique of rendering virtual scenes using a virtual camera. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that applying the known technique of rendering a virtual 3D scene using a virtual camera would have yielded predictable results and would have allowed the light field to be generated from rendered images (Kim, col. 7, ll. 61-66).

Concerning claim 5, Salahieh in view of Kim teaches the method according to claim 1. Salahieh further teaches the method, wherein the virtual recording device (fig. 2: sensor array 206) is located at a focal plane position of the virtual micro-lens array (fig. 2: lenslets 204).

Concerning claim 9, Salahieh in view of Kim teaches the method according to claim 1. Salahieh further teaches the method, wherein superimposing the recording images is specifically superimposing the recording images in a same plane (fig. 3: 2D elemental Image Display 302; fig. 4: Lenslet Image Reordering circuit 416; ¶¶0031-0032).

Concerning claim 13, Salahieh in view of Kim teaches the method according to claim 1. Salahieh further teaches the method, wherein acquiring an original image of two-dimensional left eye and right eye images is specifically obtained by photographing the original image by ¶0017; ¶0019: multi-camera array).

Claim 17 is the corresponding device to the method of claim 1 and is rejected under the same rationale.

Claim 19 is the corresponding device to the method of claim 9 and is rejected under the same rationale.

Claims 2-4, 6-8, 10-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 20180115770 A1) in view of Kim et al. (US 9165401 B1), further in view of Blonde et al. (US 20160353026 A1).

Concerning claim 2, Salahieh in view of Kim teaches the method according to claim 1. Salahieh further teaches the method, wherein slicing the depth image corresponding to the basic image in a depth direction is specifically to acquire a maximum depth value d of a depth information corresponding to the basic image (¶0040: each slice or layer is associated with a depth range, i.e. a maximum and minimum depth value). It is noted that Salahieh in view of Kim fails to explicitly teach set[ting] a depth slicing range value di, and acquir[ing] one slice image corresponding to the depth value at intervals of each depth slice range value from an initial position of the depth information.
Blonde et al. (hereinafter Blonde) teaches a method for displaying a light field based image on a user’s device, wherein a depth slicing range value di is set (¶0037: sampling interval), and acquir[ing] one slice image corresponding to the depth value at intervals of each depth slice range value from an initial position of the depth information (¶¶0037-0040). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salahieh in view of King and Blonde. The skilled artisan would have recognized that modifying Salahieh in view of King to apply the known technique of setting a depth slicing range value, and acquiring one slice image corresponding to the depth value at intervals of each depth slice range value from an initial position of the depth information would have yielded predictable results and would have improved the method to better cover the scene (Blonde, ¶0040).

Concerning claim 3, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 2. Blonde further teaches the method, wherein the di is not greater than d (¶¶0037-0040: the number of slices being more than one corresponds to the depth slicing range not being larger than the maximum depth range).

Concerning claim 4, Salahieh in view of Kim teaches the method according to claim 1. Not explicitly taught is the method, wherein when recording the N slice images by the virtual recording device after the virtual micro-lens array, a distance from the N slice images to the spatial location of the virtual micro-lens array is the same as the depth value of the N slice images.
Blonde teaches a method for displaying a light field based image on a user’s device, wherein when recording the N slice images by the virtual recording device after the virtual micro-lens array, a distance from the N slice images to the spatial location of the virtual micro-fig. 9: first group 501 & second group 502; ¶¶0121-0126).
Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salahieh in view of King and Blonde. The use of this method would have been a predictable modification to adapt the focal stack to the layout of the scene (Blonde, ¶¶0121-0126) and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Concerning claim 6, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 2. Salahieh further teaches the method, wherein the virtual recording device (fig. 2: sensor array 206) is located at a focal plane position of the virtual micro-lens array (fig. 2: lenslets 204).

Concerning claim 7, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 3. Salahieh further teaches the method, wherein the virtual recording device (fig. 2: sensor array 206) is located at a focal plane position of the virtual micro-lens array (fig. 2: lenslets 204).

Concerning claim 8, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 4. Salahieh further teaches the method, wherein the virtual recording device (fig. 2: sensor array 206) is located at a focal plane position of the virtual micro-lens array (fig. 2: lenslets 204).

fig. 3: 2D elemental Image Display 302; fig. 4: Lenslet Image Reordering circuit 416; ¶¶0031-0032).

Concerning claim 11, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 3. Salahieh further teaches the method, wherein superimposing the recording images is specifically superimposing the recording images in a same plane (fig. 3: 2D elemental Image Display 302; fig. 4: Lenslet Image Reordering circuit 416; ¶¶0031-0032).

Concerning claim 12, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 4. Salahieh further teaches the method, wherein superimposing the recording images is specifically superimposing the recording images in a same plane (fig. 3: 2D elemental Image Display 302; fig. 4: Lenslet Image Reordering circuit 416; ¶¶0031-0032).

Concerning claim 14, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 2. Salahieh further teaches the method, wherein acquiring an original image of two-dimensional left eye and right eye images is specifically obtained by photographing the original image by two cameras to obtain the original image of two-dimensional left eye and right eye images (¶0017; ¶0019: multi-camera array).

Concerning claim 15, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 3. Salahieh further teaches the method, wherein acquiring an original ¶0017; ¶0019: multi-camera array).

Concerning claim 16, Salahieh in view of Kim, further in view of Blonde teaches the method according to claim 4. Salahieh further teaches the method, wherein acquiring an original image of two-dimensional left eye and right eye images is specifically obtained by photographing the original image by two cameras to obtain the original image of two-dimensional left eye and right eye images (¶0017; ¶0019: multi-camera array).

Claim 18 is the corresponding device to the method of claim 2 and is rejected under the same rationale.

Claim 20 is the corresponding device to the method of claim 10 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/            Primary Examiner, Art Unit 2425